DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 was considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 19, and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (2013/0223878 A1, cited by applicant; hereinafter Sato) in view of YAMAGUCHI (US 2017/0075291 A1). 
Regarding claim 14, Sato teaches a developing cartridge 16 comprising: a developing roller 26; a developing frame body 25 rotatably supporting the developing roller 26, the developing frame body 25 including a toner chamber 29 for containing toner, a first end (left side in figure 4), and a second end (right 
Regarding claim 15, the developing cartridge further comprising a coupling member 101 provided adjacent to the first end of the developing frame body, the coupling member being operatively connected to the developing roller (figure 4).
Regarding claim 16, the first holder 90 includes an opening (76 or 93), and the coupling member (102, 103) is exposed from the first holder through the opening [118 or 0152].
Regarding claim 17, the developing cartridge further comprising a locking member 94 movable between a locked position and an unlocked position, 
Regarding claim 22, the developing frame body includes a top surface and a bottom surface, wherein the top surface faces upward and the bottom surface faces downward when the developing cartridge is oriented with the developing roller positioned above the toner chamber, wherein the guide is an upper guide projecting from the top surface of the developing frame body and extending in the axial direction of the developing roller, and wherein the developing cartridge includes a lower guide projecting from the bottom surface of the developing frame body and extending in the axial direction of the developing roller [0114].
Regarding claim 23, the lower guide has an L shape (figure 4).
Regarding claim 24, the first holder 90 includes a projection (83 has portions extending upward on each side) projecting upward when the developing cartridge is oriented with the developing roller positioned above the toner chamber (figure 4).
Regarding claim 25, the first holder (83 has portions extending downward on each side) includes a projection projecting downward when the developing cartridge is oriented with the developing roller positioned above the toner chamber (figure 4).
Regarding claim 26, the first holder (83 has portions extending upward and downward on each side)  includes a first projection and a second projection, and wherein the first projection projects upward and the second projection projects downward when the developing cartridge is oriented with the developing roller positioned above the toner chamber (figure 4).
Regarding claim 27, the developing cartridge further comprising a toner supplying roller 27 in contact with the developing roller 26 and configured to supply toner to the developing roller 26 (shown in figure 1).
Regarding claim 28, the developing cartridge further comprising a toner conveying member 30 configured to convey toner from the toner chamber toward the toner supplying roller (shown in figures 1, 4).
Sato does not teach that the guide/s projecting from the developing frame body in a direction crossing a direction of the axis of the developing roller.
Yamaguchi teaches a developing body guide 92 that extends in a direction that crosses the direction of the axis of the developing roller (figure 2; [0055]).
Sato and Yamaguchi are both concerned with using developing cartridges.  The rationale for combining these prior art teaches by a known methods is to yield the predictable results of having the developer cartridge securely positioned with the image forming apparatus.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Yamaguchi with the teaching of Sato to ensure proper positioning and usage of a developing cartridge.
Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Examiner, Art Unit 2852